Case 8:18-cv-00543-TPB-CPT Document 148 Filed 04/24/20 Page 1 of 4 PageID 864



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SHEILA KNEPFLE,

      Plaintiff,

v.                                                      Case No. 8:18-cv-543-T-60CPT

J-TECH CORP., J&P CYCLES,
LLC, LEMANS CORP., and
HJC CORP.,

      Defendants.
                                  /

                  ORDER DENYING “HJC CORPORATION’S
                MOTION FOR RECONSIDERATION OF ORDER
                 DENYING HJC’S MOTION TO DISMISS AND
               ALTERNATIVE REQUEST FOR CERTIFICATION
                        UNDER 28 U.S.C. § 1292(B)”

      This matter is before the Court on “HJC Corporation’s Motion for

Reconsideration of Order Denying HJC’s Motion to Dismiss and Alternative

Request for Certification Under 28 U.S.C. § 1292(b),” filed on January 6, 2020.

(Doc. 132). On December 11, 2019, the Court denied HJC Corp.’s motion to dismiss

for lack of personal jurisdiction. (Doc. 129). Now, HJC requests that the Court

reconsider its ruling or, in the alternative, certify the question for interlocutory

review under 28 U.S.C. § 1292(b). Upon review, of the motion, court file, and

record, the Court finds as follows:




                                       Page 1 of 4
Case 8:18-cv-00543-TPB-CPT Document 148 Filed 04/24/20 Page 2 of 4 PageID 865



Motion for Reconsideration

          In its motion, HJC argues that reconsideration is necessary to correct clear

errors of law and/or fact and to prevent manifest injustice. Upon review, the Court

finds that there are no clear issues of law or fact that warrant reconsideration of the

December, 11, 2019, Order. See (Doc. 129). Furthermore, motions for

reconsideration “should not be used to raise arguments which could, and should,

have been made earlier.” Beeders v. Gulf Coast Collection Bureau, 8:09-cv-458-T-

17EAJ, 2009 WL 3013502, at *2 (M.D. Fla. Sept. 16, 2009) (quoting Prudential Sec.,

Inc. v. Emerson, 919 F. Supp. 415, 417 (M.D. Fla. 1996)). HJC’s new facts and

arguments could – and should – have been raised at an earlier stage, and it has

provided no explanation as to why these issues were not raised in either its motion

to dismiss or at the hearing. Consequently, the motion for reconsideration is

denied.

Interlocutory Review

      HJC alternatively requests that the Court certify its December 11, 2019,

Order for interlocutory review under 28 U.S.C. § 1292(b). An appeal of a non-final

order is only proper where: “(1) the order involves a controlling question of law; (2)

there is substantial ground for difference of opinion; and (3) an immediate appeal

would materially advance the ultimate termination of the litigation.” Hunter v.

Chrysler Canada, Inc., 6:09-cv-1050-Orl-35GJK, 2010 WL 11507702, at *1 (M.D.

Fla. Aug. 4, 2010). Interlocutory review under § 1292(b) is to be used only to resolve

“abstract legal issues or issues of pure’law.” PFM Air, Inc. v. Dr. Ing. hc. F. Porsche



                                       Page 2 of 4
Case 8:18-cv-00543-TPB-CPT Document 148 Filed 04/24/20 Page 3 of 4 PageID 866



A.G., 751 F. Supp. 2d 1264, 1269 (M.D. Fla. 2010) ( internal quotation omitted)

(denying interlocutory appeal of the district court’s denial of the defendant’s motion

to dismiss for lack of personal jurisdiction). Motions seeking interlocutory review of

motions to dismiss denied for lack of personal jurisdiction are frequently

denied. See, e.g., Hunter, 2010 WL 11507702, at *1; PFM Air, Inc., 751 F. Supp. 2d

at 1269.

           HJC contends that the Court’s December 11, 2019, Order involves a

controlling issue of law because the Eleventh Circuit has not yet settled on which

stream of commerce test to adopt. Although this may be true, the Order does not

involve a controlling question of law since the Court applied both legal tests. As

such, the Order does not present a legal question of which stream of commerce test

to apply. Instead, the controlling question presented by the Order is the factual

question of whether HJC possesses sufficient minimum contacts with

Florida. Reviewing this question would require the Eleventh Circuit to engage in a

“highly intensive evaluation of the facts.” See PFM Air, Inc., 751 F. Supp. 2d at 1269

(citing McFarlin, 381 F.3d at 1258). This is not the appropriate subject for

interlocutory review. Additionally, interlocutory review would not materially

advance the ultimate termination of this case since “the litigation will continue

whether or not Florida can exercise personal jurisdiction over [HJC] because

Florida does have jurisdiction over [the other defendants]. If this Court were to

certify the matter for interlocutory appeal a trial would not be avoided and




                                      Page 3 of 4
Case 8:18-cv-00543-TPB-CPT Document 148 Filed 04/24/20 Page 4 of 4 PageID 867



litigation would be substantially lengthened.” See id. Therefore, HJC’s request to

certify the December 11, 2019, Order for interlocutory review is denied.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “HJC Corporation’s Motion for Reconsideration of Order Denying HJC’s

          Motion to Dismiss and Alternative Request for Certification Under 28

          U.S.C. § 1292(b)” is DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 24th day of

April, 2020.




                                                    TOM BARBER
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 4 of 4
